Title: To James Madison from Charles Treadwell, 14 October 1802
From: Treadwell, Charles
To: Madison, James


					
						Sir,
						S Kitts October 14 1802
					
					I have the honor to inform you of my having placed an American Citizen who was landed here in June last sick, in the Hospital, he being destitute of means to provide for himself, and applying to me for relief, of his having recovered & proceeding to the United States.
					Enclosed are the accounts furnished me for the supplies he received and mine stating the Amount, $90 38/100 for which I have drawn on you in favor of Lawrence & Whitney, which I request you will please have duely honored.
					I should have taken his acknowledgement for these supplies, had I been present before his being discharged,  as I was then absent it was omitted  the vouchers from the surgeons will I trust be sufficient to pass the accounts.  I have the honor to be most respectfully Sir Your obdt. hume. St.
					
						C Treadwell Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
